Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Applicant’s election without traverse of Group III, Figs. 3A-3B, and indicates claims 1-3, 6-9, and 13 read on the elected species in the reply filed on 12/07/2021 is acknowledged.  However, since claim 3 recites “the layer force attenuating polymer gel is attached to a surgical tray as a tray liner …” which reads on the species of Figs. 1A-1B since the elected species has no such feature.  Therefore, claims 3-5, 10-12, and 14-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  claims 6 and 13 are depending from the withdrawn claims 5 and 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist et al. (3,738,359; hereinafter Lindquist) in view of Sharrock et al. (6,065,166; hereinafter Sharrock) and/or Kriesel et al. (7,041,719; hereinafter Kriesel).  Lindquist discloses a system (Figs. 1-3) for packing and maintaining surgical instruments within a sterile field comprising a non-slip instrument pad (11) formed from a layer rubbery polymer foam (15) to provide more absorbent, a higher coefficient of friction, and a greater capability of retaining instruments than a conventional pad formed from polyurethane foams.  The layer rubbery polymer foam is configured and adapted to be sterilized and attached to a structure within the sterile field such as a sterile surgical drape (10).  The layer rubbery polymer foam is considered .
As to claim 2, Lindquist further discloses a sterile surgical drape (10).
As to claim 7, the system of Lindquist as modified discloses the layer of force attenuating polymer gel is attached to a surgical drape and the layer of force attenuating polymer gel is capable to maintain the parked surgical instruments  at an angle is less than forty-five degrees relative to the horizontal plane.
As to claims 8 and 13, Lindquist further discloses the layer of force attenuating polymer gel is attached to the surgical drape (10) by using glue (18) or may be secured by any pattern of glue lines (column 4, line 64 to column 5, line 2) or an adhesive (claim 11) which is considered equivalent to two sided adhesive tape as claimed because such adhesive tape is old and .

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 or 8 above, and further in view of Paikoff et al. (4,523,679; hereinafter Paikoff).  The system of Lindquist as modified above further fails to show the layer of force attenuating polymer gel attached to the surgical drape or the layer of force attenuating polymer gel with attached adhesive tape are sterilized and enclosed in a sterile package.  Paikoff teaches a medical procedure package comprising a sterile package (10, 11) and a pre-sterilized kit (14, 28) disposed within the sterile package.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Paikoff to modify the system of Lindquist as modified so the system includes a sterile package for containing the layer of force attenuating polymer gel attached to the surgical drape or the layer of force attenuating polymer gel with attached adhesive tape for better protecting the layer of force attenuating polymer gel attached to the surgical drape or the layer of force attenuating polymer gel with attached adhesive tape during storage and/or transport prior to deliver to a sterile operating room environment.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736